Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0062822 to Hwang (“Hwang”).  Regarding claim 10, Hwang discloses electrode active materials for inclusion in the negative electrode active material layer of a lithium ion battery, the active material including high crystalline natural graphite and artificial graphite. The material has a P2/P1 ratio (corresponding to the recited |3a(101)/l2H(100) ratio) of about 0.43- .55.  Interpreting how much leeway beyond 0.43 and 0.55 should be included in the recited range based on the use of “about” can be determined by other aspects of the disclosure.  XRD data of Exemplary embodiments 1, 2, and 3 are shown in Figure 2, an annotated version of which is provided below.  As can be seen when comparing the height of the R(101) peak for Example 1 to the height of the H(100) peak, indicated by the drawn-in vertical arrows, whatever the upper bound of the recited range of “about 0.43-0.55” is, it is significantly higher than 0.55, since an exemplary embodiment of the invention has a ratio of ~0.7.  Thus, the Office finds that the endpoint of Hwang continues to overlap with the marginally narrowed range of new claim 10 because the recited range “about 0.43 to 0.55” extends well above 0.55, including up to values approaching 0.7.
Further regarding claim 11, Hwang discloses that a lithium ion rechargeable battery was made with its exemplary negative electrode active materials and that the form of such battery would be that which would be readily understood by those of ordinary skill in the art.  Hwang at paragraph [0131].  Although the description of that battery does not expressly disclose the presence of electrolyte, cathode, or cathode active material, the Office finds that the person of ordinary skill in the art at the time of invention would understand that such elements are required features of a functioning lithium ion secondary battery and thus must have been present in the structure of Hwang.
Allowable Subject Matter
Claims 1 and 3-9 are allowed for the reasons of record.

Response to Arguments
Applicant's arguments filed July 12, 2022, have been fully considered but they are not persuasive. Applicant amended the range of values to not include 0.55 but to include any value marginally greater than 0.55 up to 0.7.  This amendment and the included arguments fail to appreciate the included data for Examples 1, 2, and 3 in the prior art, as well as use of the term “about” to modify the recited range.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727